     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 1 of 35




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

DAVID MOORE D/B/A MOORE
                                              Case No. 0:20-cv-0252 (PJS/HB)
FAMILY FARMS; TOWNSEND
BROTHERS AG ENTERPRISES, LLC;;
FLOWERS FARMS, LLC;; KEVIN
RENTZ, AMANDA CALHOUN RENTZ,
DENNIS BRUCE RENTZ, AND KARLA
JO RENTZ INDIVIDUALLY AND
COLLECTIVELY D/B/A RENTZ FAMILY
FARMS; POWE FARMS
MANAGEMENT LLC;
AGROPECUARIA LOS AMERICANOS
S.C. DE R.L. DE C.V.; CE COMERCIAL,              THIRD AMENDED
S.A.C.; GLOBAL FRESH S.A.C.; PEPAS                 COMPLAINT
TROPICALES DEL PERU, S.A.C.; and                      AND
PHIL SANDIFER & SONS FARMS LLC,               DEMAND FOR JURY TRIAL

                      Plaintiffs,

v.

C.H. ROBINSON WORLDWIDE, INC.;
C.H. ROBINSON COMPANY, INC.; and
C.H. ROBINSON COMPANY,

                       Defendants.

      Plaintiffs, David Moore d/b/a Moore Family Farms, Townsend Brothers Ag

Enterprises, LLC, Flowers Farms, LLC, , Kevin Rentz, Amanda Calhoun Rentz,

Dennis Bruce Rentz, and Karla Jo Rentz individually and collectively d/b/a Rentz

Family Farms, Powe Farms Management LLC, Agropecario Los Americanos S.C.

de R.L. de C.V., CE Comercial, S.A.C., Global Fresh S.A.C., Pepas Tropicales del
EXHIBIT A
Proposed Third Amended Complaint
                                                                     page 1 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 2 of 35




Peru, S.A.C., and Phil Sandifer & Sons Farms LLC by way of Complaint against

Defendants, C.H. Robinson Worldwide, Inc., C.H. Robinson Company, Inc., and

C.H. Robinson Company, jointly and severally, allege and state as follows:


                        I.   NATURE OF THE ACTION

      1.     Plaintiffs agreed to grow, harvest, and pack for shipment specific

quantities of fresh fruits and vegetables and appointed one or more of the

Defendants as their exclusive sales agent to sell those fresh fruits and vegetables.

      2.     The contracts, written by Defendants, gave them the exclusive right

to sell Plaintiffs’ produce; not even Plaintiffs could not sell their own produce.

      3.     With the rights Defendants acquired came duties Defendants owed

to each Plaintiff such as a duty of loyalty to act consistent with Plaintiffs’

interests and not in conflict with those interests.

      4.     The duties Defendants owed to each Plaintiff arise under the

Perishable Agricultural Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499a, et

seq., state law, and Defendants’ contracts with each Plaintiff.

      5.     In breach of those duties, Defendants pursued their own interests.

Defendants’ self-interest conflicted with each Plaintiff’s interests because

Defendants decided to stop selling Plaintiffs’ produce for the rest of the season

despite Defendants’ ability to sell Plaintiffs’ produce.
EXHIBIT A
Proposed Third Amended Complaint
                                                                          page 2 of 35
         CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 3 of 35




          6.     As a result of Defendants’ breach, the produce rotted, became unfit

     for consumption, and otherwise was left unharvested and unsold causing each

 Plaintiff to suffer damages.


                                     II.   PARTIES.

A.     Plaintiffs.

          1.     David Moore d/b/a Moore Family Farms is a Texas general partnership

 with its principal place of business located in Dalhart, Dallam County, Texas. The

 sole proprietor is David Moore, who is a resident and citizen of the State of

 Texas.

          2.     Townsend Brothers Ag Enterprises, LLC is a Florida limited liability

 company with principal offices in Live Oak, Florida. The members of Townsend

 are Donald L. Townsend and Clifford D. Townsend, both of whom are residents

 and citizens of the State of Florida.

          3.     Flowers Farms, LLC is a South Carolina limited liability company

 with principal offices in Summerton, South Carolina. The members of Plaintiff

 Flowers Farms, LLC are Roger L Flowers, Sr. and Roger L Flowers, Jr., both of

 whom are residents and citizens of the State of South Carolina.

          4.     Kevin Rentz, Amanda Calhoun Rentz, Dennis Bruce Rentz, and Karla Jo

 Rentz individually and collectively d/b/a Rentz Family Farms is a Georgia general
  EXHIBIT A
  Proposed Third Amended Complaint
                                                                            page 3 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 4 of 35




partnership with its principal place of business located in Brinson, Decatur

County, Georgia.

      5.      Powe Farms Management LLC is a Georgia Limited Liability Company

with its principal offices in Cairo, Georgia. The members of Powe are residents

and citizens of the State of Georgia.

      6.      Agropecuaria Los Americanos S.C. de R.L. de C.V., is a Mexican

corporation with its principal offices in Hermosillo, Sonora, Mexico.

      7.      CE Comercial, S.A.C. is a Peruvian corporation with principal offices

in Lima, Peru.

      8.      Global Fresh S.A.C. is a Peruvian corporation with principal offices in

Lima, Peru.

      9.      Pepas Tropicales del Peru, S.A.C. is a Peruvian corporation with

principal offices in Lima, Peru.

      10.     Phil Sandifer & Sons Farms LLC is a South Carolina Limited Liability

Company with principal offices in Blackwell, South Carolina. The members of

Sandifer are residents and citizens of the State of South Carolina.




EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 4 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 5 of 35




    B.      Defendants.

      11.     C.H. Robinson Worldwide, Inc. (“CHRW”) is a publicly traded

Delaware corporation with its principal place of business in Eden Prairie,

Minnesota.

      12.     CHRW maintains its principal place of business in Eden Prairie,

Minnesota.

      13.     CHRW is a publicly traded company listed on the NASDAQ Stock

Market under ticker symbol CHRW.

      14.     C.H. Robinson Company, Inc. (“CHRI”) is a Minnesota corporation

and, on information and belief, is a wholly owned subsidiary of CHRW.

      15.     CHRI maintains its principal place of business in Eden Prairie,

Minnesota.

      16.     CHRI maintains its principal place of business in the same office as

CHRW.

      17.     C.H. Robinson Company (“CHRC”) is a Delaware corporation and, on

information and belief, is a wholly owned subsidiary of CHRW.

      18.     CHRC maintains its principal place of business in Eden Prairie,

Minnesota.



EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 5 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 6 of 35




      19.    CHRC maintains its principal place of business in the same office as

CHRW and CHRI.


                    III.     JURISDICTION AND VENUE.

      20.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331

with respect to Plaintiffs’ claims arising under federal law and supplemental

jurisdiction under 28 U.S.C. § 1367 with respect to all other claims, including

claims arising under state law, because those claims arise from the same conduct

which gives rise to Plaintiffs’ federal law claims.

      21.    Venue is proper in this district under 28 U.S.C. § 1391 due to the

contractual venue provision contained in Defendants’ contracts with each

Plaintiff and because each Defendant resides within this jurisdiction.


                       IV.    ALLEGATIONS OF FACT

      22.    At all times relevant to this Complaint, Defendants collaborated to

conduct a business under the name “Robinson Fresh®” or “Robinson Fresh.”

      23.    Robinson Fresh® is a trademark registered to CHRW in the U.S.

Patent and Trademark Office.

      24.    Robinson Fresh is not the name of a legal person.

      25.    Defendants use the Robinson Fresh name to identify their produce

distribution business which includes the buying, selling, and marketing of fresh
EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 6 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 7 of 35




fruits, vegetables, and other perishable items involving growers, grocery

retailers, restaurants, foodservice distributors, and produce wholesalers along

with the sourcing of providers for the buying, selling, and marketing of such

items.

         26.   Based on publicly available information, it appears that Charles

Henry Robinson founded a business in North Dakota as a middleman for the

supply of fresh, perishable fruits and vegetables and incorporated that business

in 1905.

         27.   The original business eventually grew into a nationwide produce

distribution business, currently called Robinson Fresh, while expanding into the

business of providing freight logistics services which now dwarfs the Robinson

Fresh business. More specifically, CHRW’s SEC filings for year-end 2018

disclosed that the Robinson Fresh® business represented only about 4% of

CHRW’s net revenues from all its businesses.

         28.   To obtain a supply of produce Defendants entered into written

agreements with Plaintiffs and other growers.

         29.   Defendants drafted those agreements.

         30.   Although some of the terms vary amongst the agreements, each

agreement:
EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 7 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 8 of 35




            30.01.   identifies specific produce which is the subject of the

               agreement, such as (but not limited to) cucumbers, seedless

               watermelons, and asparagus which the agreement defines as the

               “Products;”

            30.02.   required each Plaintiff to plant a specified quantity of the

               Products and to harvest and box those Products;

            30.03.   permits Defendants—and only Defendants— to “market such
               Products on a consignment basis” as each Plaintiff’s’ appointed

               “exclusive sales agent for the sale of the Products;”

            30.04.   each Plaintiff retains title to and all quality risks associated

               with all Products until delivery to and acceptance by Defendants’

               customer.

            30.05.   compensates Defendants by use of a commission which is

               calculated based on the “FOB price;”

            30.06.   requires Defendants to account for sales and expenses of

               product handled on consignment;
            30.07.   provides that, in certain seasons, a dispute between the

               parties, the prevailing party may recovery reasonable attorney’s

               fees; and

            30.08.   requires application of Minnesota state law.

      31.      In the agreements with Plaintiffs and other growers, Defendants

identified themselves in a variety of ways including:


            31.01.   “C.H. Robinson Company”

EXHIBIT A
Proposed Third Amended Complaint
                                                                            page 8 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 9 of 35




         31.02.    “C.H. Robinson Company, with its principal branch offices

            located at 14800 Charlson Road, Eden Prairie, MIN 55347, doing

            business as ROBINSON FRESH”

         31.03.    “C.H. Robinson Company, with its principal branch offices

            located at 14800 Charlson Road, Eden Prairie, MN 5S347 (‘C.H.

            ROBINSON’)”

         31.04.    “C.H. Robinson Company, dba Robinson Fresh”
         31.05.    “C.H. Robinson Company doing business as Robinson Fresh”

         31.06.    “C.H. Robinson Company, with its principal branch offices

            located at 14800 Charlson Road, Eden Prairie, MN 55347, on behalf

            of itself and its licensed affiliates, dba Robinson Fresh (‘Robinson

            Fresh’)”

         31.07.    “C.H. Robinson Company dba Robinson Fresh, with principal

            offices at 14701 Charlson Road, Eden Prairie, MN 55347, for itself

            and on behalf of its affiliate and subsidiary entities (‘Robinson

            Fresh’)”
         31.08.    “C.H. Robinson Company, Inc.”

         31.09.    “C.H. Robinson Company, Inc. dba Timco Worldwide, a C.H.

            Robinson Company (‘Timco’)”
         31.10.    “C.H. Robinson Company, Inc. on behalf of itself and its

            operating subsidiaries, with its principal branch offices located at

            14701 Charlson Road, Eden Prairie, MN 55347 doing business as

            Robinson Fresh (‘Robinson Fresh’)”




EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 9 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 10 of 35




      32.    In some agreements with some Plaintiffs, the Defendants identified

themselves as “C.H. Robinson Company” while the signature block was in the

name of “C.H. Robinson Worldwide, Inc.”

      33.    Defendants’ performance under their agreements with Plaintiffs and

other growers qualified Defendants as a “commission merchant,” a “dealer,”

and/or a “broker” as defined by the Perishable Agricultural Commodities Act,

1930 (“PACA), 7 U.S.C. § 499a(b)(5), (6), and (7).

      34.    According to the website at,

https://apps.mrp.usda.gov/public_search (“PACA Website”):

              The ePACA Portal and PACA Search are hosted on
              the AMS ServiceNow platform, authorized to contain
              information in a secure manner that meets federal
              information security requirements. AMS ServiceNow
              is an information technology (IT) service
              management platform, managed by the USDA Office
              of Marketing and Regulatory Programs (MRP). AMS
              ServiceNow collects the following types of
              information: PACA license entity names, email
              addresses, contact numbers, physical and mailing
              addresses, and business tax identification or
              employer identification number (EIN). The
              information collected is used to administer licensing
              provisions under the Perishable Agricultural
              Commodities Act (PACA), to adjudicate contract
              disputes, and to enforce the PACA. Data deemed not
              to be business proprietary information is publicly
              available on the internet to any internal organization
              for information and research purposes. Individuals
EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 10 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 11 of 35




                 may contact the PACA Division regarding questions
                 relating to their records in the ePACA Portal.

[accessed April 10, 2020.]

      35.      Based on a search conducted using the PACA Website on April 10,

2020, CHRW never held a PACA licensed.

      36.      Based on a search of federal district court dockets, CHRW has

represented to district courts sitting in Arizona, California, Florida, Georgia,

New Jersey, New York, North Carolina, Ohio, and Texas that it holds a PACA

license including:


            36.01.   Arizona. In the District of Arizona, CHRW filed Document 1

               on July 23, 2019 in C.H. Robinson Worldwide, Inc. vs. Osman Produce,
               LLC, et al., Case 4:19-cv-00372 (D.Ariz.) and, in ¶3 of that document,

               CHRW alleged it “is engaged in the business of selling wholesale

               quantities of fresh fruits and vegetables nationwide” and holds
               “federal produce license number 20001042 from the U.S. Department

               of Agriculture/PACA Branch.”

            36.02.   Arizona. Recently, CHRW filed Document 1 on February 27,

               2020 in the District of Arizona in C.H. Robinson Worldwide, Inc., d/b/a

               C.H. Robinson Company, Inc. d/b/a C.H. Robinson Company d/b/a

               Robinson Fresh vs. Arizona Lemons LLC, et al., Case 2:20-cv-00426
               (D.Ariz.) and, in ¶4 of that document, CHRW alleged it “is engaged

               in the business of selling wholesale quantities of fresh fruits and

EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 11 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 12 of 35




            vegetables nationwide” and holds “federal produce license number

            20001042 from the U.S. Department of Agriculture/PACA Branch.”

         36.03.    California. In the Central District of California, CHRW filed

            Document 1 on September 8, 2015 in C.H. Robinson Worldwide, Inc.

            d/b/a Robinson Fresh vs. Global Fresh, Inc., et al., Case 2:15-cv-07082

            (C.D.Ca.) and, in ¶3 of that document, CHRW alleged that it “is

            engaged in the business of selling wholesale quantities of fresh fruits
            and vegetables in interstate commerce” and “maintains PACA

            license number 19701419.”

         36.04.    Florida. In the Middle District of Florida, CHRW filed

            Document 1 filed on April 17, 2019 in C.H. Robinson Worldwide, Inc.,

            d/b/a C.H. Robinson Company d/b/a Robinson Fresh vs. Phillips Produce

            LLC, et al., Case 8:19-cv-00916 (M.D.Fla.) and, in ¶3 of that

            document, CHRW alleged it “is engaged in the business of selling

            wholesale quantities of fresh fruits and vegetables nationwide” and

            holds “federal produce license number 20001042 from the U.S.
            Department of Agriculture/PACA Branch.”

         36.05.    Florida. Again in the Middle District of Florida, CHRW filed

            Document 1 on November 20, 2017 in C.H. Robinson Worldwide, Inc.
            v. Carl J. Denholtz, et al., Case 2:17-cv-00641 (M.D.Fla.) and, in ¶3 of

            that document, CHRW alleged that it “is engaged in the business of

            selling perishable agricultural commodities (‘Produce’) in interstate

            commerce” and “maintains PACA license number 19701419”—a

            license number which is different from the license number identified


EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 12 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 13 of 35




            in CHRW’s document filed just seven months earlier albeit in a

            different case but in the same district court.

         36.06.    Georgia. In the Northern District of Georgia, CHRW filed

            Document 91 on December 29, 2015 in Evergreen Farms & Produce,

            LLC, et al. v. ABL Farms, Inc., et al., Case 1:15-cv-03171 (N.D.Ga.)

            which is a declaration made pursuant to 28 U.S.C. § 1736 by Mark

            Petersen as General Manager of “the CPDS division of C.H.
            Robinson Worldwide, Inc.” and, at ¶2, Mr. Petersen states under

            penalty of perjury that CHRW “is licensed by the USDA-PACA, and

            currently holds valid PACA license number 19701419.” The

            declaration attached several documents including, at page 11 of 46,

            an invoice which, at the top of the page, appears to be from CHRW

            and “Subsidiaries” but, at the bottom of the page, provides the

            name, address, telephone number, and Tax ID number for CHRC.

         36.07.    New Jersey. Document 71 filed by CHRW in Eagle Fruit Traders,

            LLC v. Ultra Fresh, LLC, et al., Case 2:18-cv-14541 (D.N.J.) in which, at
            ¶3, CHRW alleged it “is engaged in the business of selling wholesale

            quantities of fresh fruits and vegetables nationwide” and holds

            “federal produce license number 20001042 from the U.S. Department
            of Agriculture/PACA Branch.”

         36.08.    New York. Document 1 filed by CHRW on September 23, 2019

            in C.H. Robinson Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a

            Robinson Fresh vs. CKF Produce Corp., et al., Case 1:19-cv-05403

            (E.D.N.Y.) in which, at ¶3, CHRW alleged it “is engaged in the

            business of selling wholesale quantities of fresh fruits and vegetables
EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 13 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 14 of 35




            nationwide” and holds “federal produce license number 20001042

            from the U.S. Department of Agriculture/PACA Branch.”

         36.09.    North Carolina. In the Eastern District of North Carolina,

            CHRW filed Document 18 on February 8, 2019 in L & M Companies,

            et al. v. Unique Food Company, Inc. et al. Case 5:19-cv-00027 (E.D.N.C.)

            and, in ¶3 of that document, CHRW alleged it “is engaged in the

            business of selling wholesale quantities of fresh produce in interstate
            commerce, and is licensed by the USDA-PACA Division, License

            Number 19701419.”

         36.10.    Ohio. In the Northern District of Ohio, CHRW filed Document

            1 on December 11, 2018 and Document 19 on August 6, 2019 in C.H.

            Robinson Worldwide, Inc., et al. v. P.K. Produce, Inc., et al., Case 1:18-cv-

            02849 (N.D.Ohio) and, in ¶3 of each of those documents, CHRW

            alleged it is “engaged in the business of selling wholesale quantities

            of fresh fruit and vegetables nationwide through interstate

            commerce” and holds “federal produce license number 19701419
            from the U.S. Department of Agriculture/PACA Branch.”

         36.11.    Texas. In the Western District of Texas, CHRW filed Document

            1 on July 1, 2019 in C.H. Robinson Worldwide, Inc., d/b/a C.H. Robinson
            Company d/b/a Robinson Fresh vs. Centex Produce, Inc., et al., Case 1:19-

            cv-00672 (W.D.Tex) and, in ¶3 of that document, CHRW alleged it

            “is engaged in the business of selling wholesale quantities of fresh

            fruits and vegetables nationwide” and holds “federal produce

            license number 20001042 from the U.S. Department of

            Agriculture/PACA Branch.”
EXHIBIT A
Proposed Third Amended Complaint
                                                                          page 14 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 15 of 35




      37.   Based on a search conducted using the PACA Website on April 10,

2020 of a business name, a branch name, or a trade name which contains

“worldwide” resulted in no Defendant identified as a business name, no

Defendant identified as a branch name, and CHRW’s name appearing as a trade

name with respect to License Nos. 19701419, 20001042, and 20001043.

      38.   Based on a search conducted using the PACA Website on April 10,

2020 of PACA License Number 19701419, the license is terminated, and the

licensee was CHRC with associated trade names of “C H ROBINSON

WORLDWIDE INC” and “ROBINSON FRESH.”

      39.   On information and belief, “C H ROBINSON WORLDWIDE INC” is

the legal name of CHRW and is not a trade name, alternate name, fictitious

name, assumed name, or other name which CHRC is authorized to use by the

State of Delaware (where CHRC is incorporated) or by any other State in which

CHRC transacts business.

      40.   On information and belief, “ROBINSON FRESH” is a registered

trade name owned by CHRW and is not a trade name, alternate name, fictitious

name, assumed name, or other name which CHRC is authorized to use by the

State of Delaware (where CHRC is incorporated) or by any other State in which

CHRC transacts business.
EXHIBIT A
Proposed Third Amended Complaint
                                                                   page 15 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 16 of 35




      41.   Based on a search conducted using the PACA Website on April 10,

2020 of PACA License Number 20001042, the license is active and the licensee is

CHRI with associated trade names of “C H ROBINSON COMPANY”,

“ROBINSON FRESH”, and “C H ROBINSON WORLDWIDE INC”.

      42.   On information and belief, “C H ROBINSON WORLDWIDE INC” is

the legal name of CHRW and is not a trade name, alternate name, fictitious

name, assumed name, or other name which CHRI is authorized to use by the

State of Minnesota (where CHRI is incorporated) or by any other State in which

CHRI transacts business.

      43.   On information and belief, “C H ROBINSON COMPANY” is the

legal name of CHRC and is not a trade name, alternate name, fictitious name,

assumed name, or other name which CHRI is authorized to use by the State of

Minnesota (where CHRI is incorporated) or by any other State in which CHRI

transacts business.

      44.   On information and belief, “ROBINSON FRESH” is a registered

trade name owned by CHRW and is not a trade name, alternate name, fictitious

name, assumed name, or other name which CHRI is authorized to use by the

State of Minnesota (where CHRI is incorporated) or by any other State in which

CHRI transacts business.
EXHIBIT A
Proposed Third Amended Complaint
                                                                   page 16 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 17 of 35




      45.   Based on a search conducted using the PACA Website on April 10,

2020 of PACA License Number 20001043, the license is terminated, and the

licensee was CH Robinson Company LP with one associated trade name, “C H

ROBINSON WORLDWIDE INC”.

      46.   On information and belief, CHRC and CHRI entered into a written

agreement dated January 1, 2009 in which CHRC permitted CHRI to use CHRC’s

“trade name” but that agreement does not state CHRC’s trade name.

      47.   Based on a search conducted using the website of the Office of the

Minnesota Secretary of State, https://mblsportal.sos.state.mn.us/Business/Search,

on April 10, 2020 for “C.H. Robinson Company, Inc.” resulted with no filing of

any assumed name certificate pursuant to Minn. Stat. §333.01 which prohibits the

use of any name other than CHRI’s “true name” (i.e.¸ the name on its certificate

of incorporation) or the name on a filed assumed name certificate.

      48.   Based on a search conducted using the website of the Office of the

Minnesota Secretary of State, https://mblsportal.sos.state.mn.us/Business/Search,

on April 10, 2020 for “C.H. Robinson Worldwide, Inc.” resulted with no filing of

any assumed name certificate pursuant to Minn. Stat. §333.01 which prohibits the

use of any name other than CHRW’s “true name” (i.e.¸ the name on its certificate

of incorporation) or the name on a filed assumed name certificate.
EXHIBIT A
Proposed Third Amended Complaint
                                                                     page 17 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 18 of 35




      49.   Based on a search conducted using the website of the Office of the

Minnesota Secretary of State, https://mblsportal.sos.state.mn.us/Business/Search,

on April 10, 2020 for “C.H. Robinson Company” resulted with no filing of any

assumed name certificate pursuant to Minn. Stat. §333.01 which prohibits the use

of any name other than CHRC’s “true name” (i.e.¸ the name on its certificate of

incorporation) or the name on a filed assumed name certificate.

      50.   On information and belief, all natural persons employed to work in

the Robinson Fresh business are employees of and paid by CHRW.

      51.   By referring to their business as Robinson Fresh, by CHRW

representing to federal district courts that CHRW is doing business as CHRC, by

CHRW also representing to federal district courts that CHRW is doing business

as CHRC, by CHRW also representing to federal district courts that CHRW is

doing business as CHRI, by CHRW also representing to federal district courts

that CHRW is doing business as Robinson Fresh, by CHRC’s representation to

the U.S. Department of Agriculture that CHRW, CHRC, and Robinson Fresh are

CHRC’s trade names (notwithstanding CHRC’s failure to file assumed named

certificates), by the fact that CHRC and CHRI are wholly-owned subsidiaries of

CHRW, and by the manner in which Defendants have identified themselves in

their agreements with Plaintiffs, Defendants’ collective participation in the
EXHIBIT A
Proposed Third Amended Complaint
                                                                      page 18 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 19 of 35




Robinson Fresh business created a joint enterprise, unincorporated association,

or de facto partnership making all Defendants jointly and severally liable for the

breach of legal duties owed by any of them to each Plaintiff.

         52.   Until Defendants refused to sell each Plaintiff’s Products, each

Plaintiff complied with its obligations to grow, harvest, and pack the Products

for shipment.

         53.   Unbeknownst to each Plaintiff for the applicable years stated in

paragraphs 60 through 69, Defendants contracted with other suppliers in each

Plaintiff’s geographic area pursuant to written agreements drafted by

Defendants under which those other growers agreed to grow specified quantities

of, and to harvest and pack, the same Products as the Plaintiff had agreed with

Defendants to grow, harvest, and pack.

         54.   As a result, Defendants undertook being the exclusive sales agent

for multiple growers of the same Products in relative proximity to each other.

         55.   As a result, Defendants unilaterally chose not to market or to delay

the sale of the Plaintiff’s Products despite the Plaintiff having grown, harvested,

and packed the Products for shipment in accordance with its contract with

Defendants and that Defendants could have sold the Plaintiff’s Products without

delay.
EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 19 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 20 of 35




      56.     As a result of Defendants’ actions, each Plaintiff was left with

Products which could not be harvested, and which Plaintiffs were prohibited

from selling on their own.

      57.    As a result of Defendants’ actions, the Products which each Plaintiff

harvested and prepared for shipment by each Plaintiff perished.

      58.    As a result of Defendants’ actions, the Products which Defendants

delayed the sale had an increase in returns as the Products spoiled.

      59.    As a result of the Defendants’ control of the right to sell each

Plaintiff’s Products, Plaintiffs could not mitigate their damages by selling the

Products on their own or through another marketer. Further, by the time the

Defendants’ refusal to market each Plaintiff’s Products became apparent to the

Plaintiff, market conditions were such that no other distributors were available

for the sale of the Plaintiff’s Products.

      60.    Pursuant to the contracts between Townsend Brothers Ag

Enterprises, LLC and Defendants, Townsend Brothers Ag Enterprises, LLC

agreed to grow, harvest, and pack watermelons for the 2015–2018 seasons and

appointed Defendants as its exclusive sales agent but Defendants chose to not

sell or to delay the sale of some or all of the Product in 2018 and did not properly

account for Product received for the 2015–2018 seasons.
EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 20 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 21 of 35




      61.    Pursuant to the contract between Flowers Farms, LLC and

Defendants, Flowers Farms, LLC agreed to grow, harvest, and pack watermelons

for the 2015–2018 seasons and appointed Defendants as its exclusive sales agent

but Defendants chose to not sell or to delay the sale of some or all of the Product

in 2018 and did not properly account for Product received for the 2015–2018

seasons.

      62.    Pursuant to the contract between David Moore d/b/a Moore Family

Farms and Defendants, David Moore d/b/a Moore Family Farms agreed to grow,

harvest, and pack watermelons for the 2016–2017 seasons and appointed

Defendants as its exclusive sales agent but Defendants chose to not sell or to

delay the sale of some or all of that Product in 2016–2017 and Defendants did not

properly account for Product received for the 2016–2017 seasons.

      63.    Pursuant to the contract between Kevin Rentz, Amanda Calhoun

Rentz, Dennis Bruce Rentz, and Karla Jo Rentz individually and collectively

d/b/a Rentz Family Farms and Defendants, Kevin Rentz, Amanda Calhoun

Rentz, Dennis Bruce Rentz, and Karla Jo Rentz individually and collectively

d/b/a Rentz Family Farms agreed to grow, harvest, and pack watermelon and

cantaloupes for the 2018 season and appointed Defendants as its exclusive sales

agent but Defendants chose to not sell or to delay the sale of some or all of that
EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 21 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 22 of 35




Product and Defendants did not properly account for Product received for that

season.

      64.    Pursuant to the contract between Powe Farms Management LLC

and Defendants, Powe Farms Management LLC agreed to grow, harvest, and

pack squash for the 2019 season and appointed Defendants as its exclusive sales

agent for consignment of squash and entered into a contract with Defendants

whereby Defendants would purchase squash, but Defendants chose to not sell or

to delay the sale of some or all of that Product and did not properly account for

Product they received on consignment for that season.

      65.    Pursuant to the contract between Agropecuaria Los Americanos S.C.

de R.L. de C.V. and Defendants, Agropecuaria Los Americanos S.C. de R.L. de

C.V. agreed to grow, harvest, and pack watermelons for the 2017–2018 seasons

and appointed Defendants as its exclusive sales agent but Defendants chose to

not sell or to delay the sale of some or all of that Product in 2017–2018 and

Defendants did not properly account for Product received for the 2017–2018

seasons.

      66.    Pursuant to the contract between CE Comercial, S.A.C. and

Defendants, CE Comercial, S.A.C. agreed to grow, harvest, and pack asparagus

for the 2018–2019 season and appointed Defendants as its exclusive sales agent
EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 22 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 23 of 35




but Defendants chose to not sell or to delay the sale of some or all of that Product

in 2018–2019 and Defendants did not properly account for Product received for

the 2018–2019 seasons.

      67.    Pursuant to the contract between Global Fresh S.A.C. and

Defendants, Global Fresh S.A.C. agreed to grow, harvest, and pack asparagus

non-exclusively for the 2017–2018 and exclusively for the 2018–2019 seasons and

appointed Defendants as its exclusive sales agent but Defendants chose to not

sell or to delay the sale of some or all of that Product in 2017–2019 and

Defendants did not properly account for Product received for the 2017–2019

seasons.

      68.    Pursuant to the contract between Pepas Tropicales del Peru, S.A.C.

and Defendants, Pepas Tropicales del Peru, S.A.C. agreed to grow, harvest, and

pack asparagus for the 2018–2019 seasons and appointed Defendants as its

exclusive sales agent but Defendants chose to not sell or to delay the sale of some

or all of that Product in 2018 and Defendants did not properly account for

Product received for the 2018–2019 seasons.

      69.    Pursuant to the contract between Phil Sandifer & Sons Farms LLC

and Defendants, Phil Sandifer & Sons Farms LLC agreed to grow, harvest, and

pack watermelons for the 2017–2019 seasons and appointed Defendants as its
EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 23 of 35
     CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 24 of 35




exclusive sales agent but Defendants chose to not sell or to delay the sale of some

or all of that Product in 2018 and did not properly account for the product

received in the 2017–2019 seasons.

      70.    Defendants’ dual capacity as an exclusive fiduciary consignment

sales agent for each Plaintiff and for other growers of the same Products created

an inherent, but undisclosed, conflict of interest.


V.    FIRST CAUSE OF ACTION FOR VIOLATION OF PACA.

      71.    Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

      72.    Under 7 U.S.C. § 499e, entitled Liability to persons injured, PACA

makes a commission merchant, a dealer, and a broker each liable for violating

any provision of 7 U.S.C. § 499b to any person injured for the full amount of

damages sustained as a result of the violation.

      73.    Under 7 U.S.C. §499e(b), PACA requires a commission merchant to

promptly and properly account for product received.

      74.    Under 7 U.S.C. § 499b(4), PACA makes it unlawful for a commission

merchant, dealer, or broker to fail to perform any express or implied duty

without reasonable cause arising out of their undertaking with respect to any

transaction involving any perishable agricultural commodity.
EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 24 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 25 of 35




      75.      Each Defendant is a commission merchant, dealer, or broker under

PACA.

      76.      The Products described in each Plaintiff’s written agreement with

Defendants is a perishable agricultural commodity.

      77.      The written agreements between each Plaintiff and Defendants are

transactions involving the purchase or sale in interstate or foreign commerce of

perishable agricultural commodities.

      78.      Defendants breached their expressed and implied duties under

PACA with respect to their failure to market each Plaintiff’s Products by:


            78.01.   failing to endeavor to identify a viable market and sell each

               Plaintiff’s Products;

            78.02.   failing to receive and sell Products which each Plaintiff

               packed and prepared for shipment;

            78.03.   failing to market Products received by Defendant in a timely

               fashion based on the shelf life of such Products;
            78.04.   failing to accept additional Products which, as a result, were

               left unharvested and unsold to avoid exacerbating Plaintiffs

               damages by incurring labor costs to harvest and pack Products
               which Defendants chose not to sell;

            78.05.   rendering each Plaintiff unable to sell the Products which

               Defendants chose not to sell including, but not limited to, each

EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 25 of 35
      CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 26 of 35




                Plaintiff’s inability to sell their Products using other produce

                marketers;

             78.06.   misleading Plaintiffs (or some of them) using false promises of

                future shipments that never occurred and of reimbursements that

                Plaintiffs never received; and

             78.07.   selling what were originally reported to the Plaintiffs as

                rejected loads and then neglecting to pay Plaintiffs for those

                secondary sales.

             78.08.   Falling to properly account for product received and the sales

                and expense on product received from each Plaintiff.

       79.      As a consequence of Defendants’ breach of the foregoing expressed

and implied duties, each Plaintiff has been injured.

       80.      Defendants are liable to each Plaintiff for the full amount of

damages sustained.


VI.    SECOND CAUSE OF ACTION FOR BREACH OF CONTRACT UNDER
       MINNESOTA STATE LAW.

       81.      Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

       82.      Defendants’ conduct breached Defendants’ contract with each

Plaintiff.



EXHIBIT A
Proposed Third Amended Complaint
                                                                           page 26 of 35
       CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 27 of 35




        83.   As a foreseeable consequence of Defendants’ breach, each Plaintiff

suffered damages.

        84.   Defendants’ contract with each Plaintiff provides for the recovery of

reasonable attorney’s fees to the prevailing party.


VII.    THIRD CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY
        UNDER PACA AND MINNESOTA STATE LAW

        85.   Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

        86.   Each Plaintiff’s agreement with Defendants contains multiple

references to Defendants as “agent.”

        87.   Each Plaintiff’s agreement with Defendants expressly states that the

“Grower hereby appoints [Defendants] as its exclusive sales agent for the sale of

all Products.”

        88.   Each Plaintiff’s agreement with Defendants expressly states that

Defendants agree to market the Plaintiff’s Products “on a consignment basis.”

        89.   Consignment transactions under PACA are fiduciary transactions in

which the consignee (i.e., the Defendants) must exercise a high degree of care to

protect the interests of the consignor (i.e., each Plaintiff).




EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 27 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 28 of 35




      90.   Under the common law of Minnesota, agents such as Defendants are

fiduciaries with respect to the principal which has been described as follows:

              One acting in a fiduciary capacity must exercise the
              utmost fidelity toward the principal, [citation
              omitted] and owes the principal a duty of full
              disclosure [citation omitted]. An agent cannot profit
              from the subject of the agency without the principal’s
              consent, freely given after full disclosure of any facts
              that might influence the principal’s judgment.

Carlson v. Carlson, 363 N.W.2d 803, 805 (Minn. Ct. App. 1985).

      91.   “Agency” is defined as “the fiduciary relation which results from the

manifestation of consent by one person to another that the other shall act on his

behalf and subject to his control, and consent by the other so to act.” Urban v. Am.

Legion Dep’t of Minnesota, 723 N.W.2d 1, 12 (Minn. 2006) (quoting Restatement

(Second) of Agency § 1(1)).

      92.   By executing each agreement Defendants had drafted, the Plaintiff

manifested consent that Defendants act as its exclusive sales agent in the years

indicated subject to the limits expressed in the agreement.

      93.   The Restatement (Illustration 1 under § 1) gives an illustration of an

agency which, but for using terms of sale (as opposed to the Agreements’

expressed disclaimer of any sale from a Plaintiff to Defendants), describes



EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 28 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 29 of 35




substantially the same facts as here and concludes there is an agency

relationship:

                P and A enter into an agreement which is stated to be
                a “contract of sale.” It provides that for one year A
                shall purchase a specified amount of goods from P;
                that the risk of loss of such goods after purchase is
                upon P, if A uses care in their custody; that A is to pay
                for and to sell them at prices to be fixed by P from time
                to time and is to keep the proceeds as a separate
                account, remitting monthly 90 per cent. and keeping
                the remainder for himself; that unsold goods can be
                returned to P; and that P will pay A one-half of A’s
                selling expenses. A is P’s agent.

      94.      The relationship between Defendants and each Plaintiff was that of

agent and principal because, among other facts:


            94.01.   For the years indicated, each agreement expressly provides
               that the Plaintiff appoints Defendants as the Plaintiff’s exclusive

               sales agent.

            94.02.   For the years indicated, each agreement expressly provides
               that Defendants have not purchased the Products “but is selling the

               Products on Grower’s behalf to third party customers.”

            94.03.   Each agreement, having been drafted by Defendants, state

               that both title to and the risk of loss of the Products are retained by

               the Plaintiff until the Customer accepts them.

            94.04.   Except for the sales, non-consignment contract of Powe, there
               is no agreement on the Products’ sales price between Defendants

EXHIBIT A
Proposed Third Amended Complaint
                                                                            page 29 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 30 of 35




               and each Plaintiff; instead, Defendants agree that, after entering into
               the agreement, Defendants will negotiate a final sales price—

               endeavoring to obtain the best price for the Plaintiff—with the

               ultimate buyer and to charge a commission based on that price with

               the remaining amount to be remitted to the Plaintiff.

            94.05.   Defendants are required to report to each Plaintiff for the

               product received, the final sales prices, upon which its commissions
               were determined and paid as well as expenses incurred and charged

               to the account of Plaintiffs.

            94.06.   Each Plaintiff retained a limited right to demand inspections

               of Products for which customers had a complaint regarding quality

               or condition at delivery.

            94.07.   The Products consigned to Defendants were delivered in a

               complete form. Defendants were not required to make any

               alteration.

            94.08.   Each Plaintiff retained the right to terminate the agreement

               and, in some cases, the agreement was subject to an annual right of

               either party to terminate it.

            94.09.   If a customer rejected any load of the Plaintiff’s Products, each

               Plaintiff retained the right to retake possession of its Products.

      95.      Under Minnesota common law, Defendants’ agency relationship

with each Plaintiff made Defendants “a fiduciary with respect to matters within

the scope of his agency.” Restatement (Second) of Agency § 13.


EXHIBIT A
Proposed Third Amended Complaint
                                                                          page 30 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 31 of 35




      96.    Incident to the Parties’ principal-agent relationship are Defendants’

fiduciary duties to each Plaintiff including Defendants’ duty of loyalty to place

each Plaintiff’s interests above Defendants’ interests with respect to matters

within the scope of the agency including, but not limited to, the sale of each

Plaintiff’s Products.

      97.    By choosing not to sell or to delay the sale of each Plaintiff’s

Products, Defendants placed their own interests ahead of each Plaintiff’s

interests because Defendants could have chosen to make a timely sale of each

Plaintiff’s Products.

      98.    In the years indicated, at or about the same time that the Plaintiff’s

Products could have been sold, Defendants’ records reflect that Defendants

accepted the same Products from other growers and, therefore, could have sold

the Plaintiffs’ Products but, to advance Defendants’ own interests, Defendants

chose not to sell Plaintiff’s Products.

      99.     In addition, Defendants delayed the sale of some of the Plaintiff’s

Products resulting in quality degradation and rejection by Defendants’ customer

who had agreed to purchase those Products which Defendants resold to

secondary vendors without informing Plaintiffs or paying them the net proceeds


EXHIBIT A
Proposed Third Amended Complaint
                                                                        page 31 of 35
        CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 32 of 35




 when it was in Plaintiffs’ interest to sell Plaintiffs’ more viable Products before

 they decomposed in Plaintiffs’ warehouses and fields.

         100.   As a direct, legal, foreseeable, and proximate cause of Defendants’

 conduct, each Plaintiff suffered damages.


VIII.    FOURTH CAUSE OF ACTION FOR BREACH OF THE IMPLIED
         COVENANT OF GOOD FAITH AND FAIR DEALING UNDER
         MINNESOTA STATE LAW.

         101.   Plaintiffs re-allege and incorporate by reference the foregoing

 allegations as though fully set forth in this paragraph.

         102.   Under Minnesota law, every contract includes an implied covenant

 of good faith and fair dealing.

         103.   Defendants’ conduct violated the implied covenant of good faith

 and fair dealing with respect to their contracts with each Plaintiff.

         104.   Defendants’ conduct which breached its implied duty of good faith

 and fair dealing include, but are not limited to:


            104.01.   Failing to inform each Plaintiff that Defendants would not be

                selling or would delay selling of each Plaintiff’s Products after
                contracting with each Plaintiff to grow, harvest, and pack specific

                quantities of each Product.




 EXHIBIT A
 Proposed Third Amended Complaint
                                                                          page 32 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 33 of 35




         104.02.    Failing to timely waive Defendants’ exclusivity rights when

             Defendants chose not to undertake their contractual obligations to

             market or sell Plaintiff’s Products and, by not doing so, Defendants

             (i) deprived Plaintiffs of any meaningful opportunity to mitigate

             damages and (ii) allowed Defendants to artificially support the

             market for Defendants’ other growers by reducing the supply of the

             Products.

         104.03.    Entering into contracts with other growers of the same

             Products after binding each Plaintiff agreed to grow, harvest, and

             pack the Products in quantities exceeding Defendants’ capacity to

             sell or distribute.

         104.04.    Failing to inform each Plaintiff that Defendants had

             contracted with other growers to grow quantities of the same

             Products which, together with the contractually specified quantities

             to be grown by each Plaintiff, would exceed Defendants’ capacity to

             sell or distribute.

         104.05.    Failing to inform each Plaintiff that, by contracting with other

             growers to grow quantities of the same Products, Defendants would

             be unable to market, sell, or distribute all Products under

             Defendants’ contracts with growers.

      105.   As a direct, legal, foreseeable, and proximate cause of Defendants’

conduct, each Plaintiff suffered damages.


EXHIBIT A
Proposed Third Amended Complaint
                                                                       page 33 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 34 of 35




                          IX.        PRAYER FOR RELIEF.

      106.   WHEREFORE, each Plaintiff respectfully request the Court enter

judgment in its favor and against Defendants, C.H. Robinson Worldwide, Inc.,

C.H. Robinson Company, Inc., C.H. Robinson Company, jointly and severally,

for damages, accounting of all product received, and the sales and expenses

related to Plaintiffs’ consignment shipments of product, reasonable attorney’s

fees, interest, costs, and such other relief as is just and equitable.


                                X.     JURY DEMAND.

      107.   Demand is hereby made for trial by jury.

                                        Respectfully submitted,

 Dated: September 1, 2020                                 DRAFT
                                        Craig A. Stokes (MN Bar No. 0390849)
                                        STOKES LAW OFFICE LLP
                                        3330 Oakwell Court, Suite 225
                                        San Antonio, TX 78218
                                        Telephone: (210) 804-0011
                                        Email: cstokes@stokeslawofffice.com

                                        Philip D. Stern (NJ Bar No. 045921984)
                                        Andrew T. Thomasson (NJ Bar No. 048362011)
                                        Francis R. Greene (IL Bar No. 6272313)
                                        STERN•THOMASSON LLP
                                        150 Morris Avenue, 2nd Floor
                                        Springfield, NJ 07081-1315
                                        Telephone: (973) 379-7500
                                        E-Mail: Philip@SternThomasson.com
                                        E-Mail: Andrew@SternThomasson.com
EXHIBIT A
Proposed Third Amended Complaint
                                                                         page 34 of 35
    CASE 0:20-cv-00252-PJS-HB Document 144 Filed 09/03/20 Page 35 of 35




                                   Robert A. Pollom (TX Bar No. 24041703)
                                   THE LAW OFFICES OF ROBERT A. POLLOM, LLC
                                   16500 San Pedro Avenue, 3rd Floor
                                   San Antonio, TX 78232
                                   Telephone: (210) 490-4357
                                   E-Mail: Robert@krwlawyers.com

                                   Attorneys for Plaintiffs




EXHIBIT A
Proposed Third Amended Complaint
                                                                page 35 of 35
